People v Kornegay (2017 NY Slip Op 02943)





People v Kornegay


2017 NY Slip Op 02943


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Friedman, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


3759 2332/12

[*1] The People of the State of New York, Respondent,
vRicky Kornegay, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.) rendered January 3, 2013, as amended February 21 and July 18, 2013, convicting defendant, after a jury trial, of stalking in the first and third degrees and forcible touching, and sentencing him to an aggregate term of two years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see, People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence established all the necessary elements, including the requisite course of conduct, which in this case included conduct not involving physical contact (see People v Noka, 51 AD3d 468 [1st Dept 2008], lv denied 11 NY3d 739 [2008]), and the People did not have to prove more than one act of forcible touching.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2017
CLERK